Citation Nr: 1026932	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as a heart attack.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
depression, anxiety and bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION


The Veteran served on active duty in the military from August 
1970 to January 1991.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  
Thereafter, the Veteran relocated to Georgia and his claims file 
was transferred to the Atlanta, Georgia, RO.  That office 
certified the appeal to the Board.

The Veteran requested and was scheduled to appear at a Travel 
Board hearing in January 2006.  However, he failed to report for 
this hearing and provided no explanation for his absence.  His 
request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In February 2008, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for additional development 
and consideration.  In May 2010, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the claims and 
returned the file to the Board for further appellate review.  

The AMC attempted to comply with the Board's remand directives.  
See Chest v Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. 
West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (indicating there need only be 
"substantial", not "exact", compliance).

The steps taken concerning the PTSD claim were listed in the 
AMC's April 2010 memo on "formal finding of lack of information 
required to corroborate stressors associated with a claim for 
service connection for PTSD."  The Veteran did not assist the 
AMC in developing this claim because he failed to submit any 
additional details and information pertaining to the traumatic 
events in service ("stressors") he believes caused his PTSD, to 
in turn permit the Joint Services Research and Records Center 
(JSRRC) to try and corroborate these claimed events.  And since 
no stressors could be verified, it was unnecessary for the AMC to 
provide him a VA PTSD examination because there would be no means 
for the VA examiner to etiologically link any current diagnosis 
of PTSD to the Veteran's military service absent this required 
proof that at least one of the events he says occurred during his 
service actually happened.  See Charles v. Principi, 16 Vet. App. 
370 (2002).

And concerning both his PTSD and heart disorder claims, the 
Veteran also failed to assist the AMC in further developing these 
claims by not providing further details regarding dates, 
locations, and names of any VA and private doctors that had 
evaluated or treated these conditions.  Nevertheless, the AMC was 
able to print hard copies of the Veteran's service personnel 
records (SPRs) that were previously only available on microfiche, 
so at least able to complete this prior remand directive.

Regrettably, though, still further development of these claims is 
needed to fairly decide them.  So the Board is again remanding 
these claims to the AMC.


REMAND

There have been important changes in the law since the Board's 
prior remand, which require still further development and 
consideration of both claims.  

It is initially worth noting in this regard that VA has amended 
its rules for adjudicating disability compensation claims for 
PTSD, in 38 CFR § 3.304(f)(3), to liberalize the evidentiary 
standard for establishing the required in-service stressor in 
certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new 
regulation is effective for claims pending as of July 13, 2010.  
See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, 
incorrectly listing effective date as July 12, 2010) and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 
2010).


This new version of 38 CFR § 3.304(f)(3) eliminates the 
requirement for corroborating evidence of the claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  Specifically, this regulatory 
revision now requires that the following be demonstrated to 
establish service connection for PTSD:  1) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; 2) a VA psychiatrist or psychologist, 
or contract equivalent, confirms the claimed stressor is adequate 
to support a diagnosis of PTSD; and 3) the Veteran's symptoms are 
related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 
2010).  

Concerning his PTSD claim, the Veteran's alleged stressful 
incidents in service include:  1) having numerous men die in his 
arms while a medical corpsman in the Marines, during numerous 
campaigns; and 2) being in Lebanon during a bombing of his Marine 
barracks.  His service treatment records (STRs) reflect treatment 
for recurrent complaints of nervous trouble.  These records 
further reflect both complaints and observations of "nervous" 
troubles, particularly in 1978 and 1979.  A September 1974 STR 
diagnosed nervousness, apparently due to the Veteran's reported 
history of a nervous breakdown on a ship.  A treating clinician 
in November 1979 also observed the Veteran had frequent anxiety 
symptoms.  As well, he had depression and excessive worry during 
his military retirement examination in January 1991.

Due to these changes in the governing PTSD regulation, a VA 
examination and opinion concerning this claim could prove 
essential to determining the outcome of this claim, especially 
since it is no longer necessary for the Veteran's alleged 
stressors to be confirmed prior to assessment by a VA psychiatric 
examiner of whether there is consequent PTSD.  See 38 C.F.R. 
§ 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 
39,843 (July 13, 2010).  Indeed, under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the several references to 
nervousness/anxiety during service, also depression, especially 
warrant an examination and opinion regarding the etiology of his 
since diagnosed PTSD.  See, too, 38 U.S.C.A. § 5105A(d) and 
38 C.F.R. § 3.159(c)(4).

Moreover, this claim for an acquired psychiatric disorder is not 
limited to PTSD, but also inclusive of other mental disorder 
diagnoses that have been made, namely, of depression, anxiety and 
bipolar disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 
(2009) (A claimant's identification of the benefit sought does 
not require any technical precision), citing to Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se 
claimant who knows what symptoms he is experiencing and that are 
causing him disability); see also Robinson v. Nicholson, 21 Vet. 
App. 545, 552 (2008) (The Board is required to consider all 
issues raised either by the claimant or the evidence of record) 
and Clemons v. Shinseki, 23 Vet App 1 (2009) (The scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The Veteran therefore also needs to be examined for an opinion 
concerning whether any of these other psychiatric disorders are 
attributable to his military service or otherwise date back to 
his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159(c)(4)(i) (2009); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

As well, another VA examination and opinion are needed to assess 
the nature and etiology of the Veteran's heart disorder.  He 
clearly has a current heart disorder, diagnosed as severe 
ischemic cardiomyopathy by his private treating physician, 
Dr. E.G., in October 2004.  However, there are conflicting 
medical opinions of record regarding the etiology of this current 
heart disorder.  There is one positive nexus opinion.  Dr. E.G. 
provided an October 2004 statement appearing to indicate, albeit 
not entirely clearly, that the etiology of this current heart 
disorder is linked to the Veteran's military service.  On the 
other hand, there is also a negative nexus opinion.  The April 
2005 VA compensation physician (QTC contractor) discounted this 
notion that any current heart disorder is etiologically linked to 
the Veteran's military service.  This April 2005 examiner 
concluded, "[the Veteran's cardiac status today is less likely 
as not due to military chest pain."  

But, provided most recently, there is also an inconclusive 
opinion regarding the etiology of this condition.  Indeed, after 
the RO asked for review and opinion by a VA cardiologist, the 
commenting physician was ultimately unable to provide a 
definitive opinion either supporting or discounting the notion 
that any current heart disorder is etiologically linked to the 
Veteran's military service.  This June 2005 VA cardiologist's 
opinion stated that "based on my review of the available 
records, I cannot resolve this issue without resort to mere 
speculation."  

A recent precedent case, however, admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, without resorting to mere speculation, as 
cause for denying the Veteran's claims.  See Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because they 
actually were unable to since the limits of medical knowledge had 
been exhausted or, instead, for example, needed further 
information to assist in making this determination (e.g., 
additional records and/or diagnostic studies) or other procurable 
and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.  

That June 2005 VA cardiologist had reasoned that service 
treatment records (STRs) available to him for consideration were 
incomplete.  However, following the Board's last remand, the 
National Personnel Records Center (NPRC) provided a PIES response 
in February 2009 indicating all available STRs were mailed.  


Also, in the intervening years, the AMC has since as mentioned 
also printed a hard copy version of the SPRs previously available 
only on microfiche.  Therefore, all available STRs and SPRs have 
been associated with the claims file.  The basis of the June 2005 
VA cardiologist's inconclusiveness no longer applies, in turn 
requiring further examination and/or medical comment regarding 
this determinative issue of etiology.

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").  And in another precedent 
case, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
held that once VA undertakes the effort to provide an examination 
for a service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

The AMC also needs to obtain outstanding Social Security 
Administration (SSA) records.  In this regard, the Veteran's 
December 2003 claim application (VA Form 21-526) noted that he 
had either claimed or was receiving SSA disability benefits.  
Equally important, the claims file contains a copy of an April 
2004 SSA disability award letter indicating that agency concluded 
he had been disabled since February 13, 2003.  But, 
unfortunately, it does not appear the records underlying this SSA 
award, not to mention any more recent SSA disability records, 
have been obtained.  When, as here, VA is put on notice of the 
existence of potentially relevant SSA and other records, VA must 
try and obtain these records before deciding the appeal as part 
of the duty to assist.  See 38 C.F.R. § 3.159(c)(1), (c)(2) and 
(3) (2009); see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable (or 
those already obtained are all that exist), 
or the search for any remaining yields negative 
results and further attempts to obtain them 
would be futile, this must be documented in the 
claims file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.	Schedule the Veteran for an appropriate 
VA examination to assess the current nature and 
etiology of his acquired psychiatric disorders.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
claims file, including a complete copy of this 
remand, must be made available for review of the 
Veteran's pertinent medical and other history.

The examiner must confirm the existence of any 
acquired psychiatric disorders, making specific 
findings regarding the existence of PTSD, 
depression, anxiety and bipolar disorder.

If it is confirmed the Veteran has these claimed 
disabilities, then if possible the examiner is 
asked to try and differentiate the extent of 
symptoms attributable to each.  If the examiner 
is unable to make this distinction, then he/she 
should expressly so state and consider all 
symptoms in the aggregate as part and parcel of 
one overall psychiatric disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 
(1992).



An opinion is then needed as to the likelihood 
(very likely, as likely as not, or unlikely) 
that any currently diagnosed psychiatric 
disability (whatever the specific diagnosis or 
diagnoses - PTSD, depression, anxiety and/or 
bipolar disorder) is attributable to the 
Veteran's military service and, as concerns the 
claim specifically for PTSD, to an identified 
stressor.  

The term "as likely as not" (at least 50 percent 
probability) does not mean merely within the 
realm of medical possibility, rather that the 
weight of medical evidence both for and against 
a conclusion such as causation is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must also keep in mind, however, 
the recent revisions to 38 C.F.R. § 3.304(f)(3) 
liberalizing the evidentiary standard for 
establishing the required in-service stressor in 
certain cases.  See 75 Fed. Reg. 39,843 
(July 13, 2010).  The new regulation is 
effective for claims pending as of July 13, 
2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) 
(announcing final rule, incorrectly listing 
effective date as July 12, 2010) and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting effective 
date to July 13, 2010).

This new version of 38 CFR § 3.304(f)(3) 
eliminates the requirement for corroborating 
evidence of the claimed 
in-service stressor if it is related to the 
Veteran's "fear of hostile military or 
terrorist activity."  Specifically, this 
regulatory revision now requires that the 
following be demonstrated to establish service 
connection for PTSD:  1) the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service; 2) a VA 
psychiatrist or psychologist, or contract 
equivalent, confirms the claimed stressor is 
adequate to support a diagnosis of PTSD; and 3) 
the Veteran's symptoms are related to the 
claimed stressor.  See 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010); see also 75 Fed. Reg. 
39,843 (July 13, 2010).  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.  If the 
examiner is unable to provide this requested 
opinion, expressly indicate this and, more 
importantly, discuss why this is not possible.

3.	Also schedule the Veteran for an 
appropriate VA examination to assess the nature 
and etiology of his current heart disorder.  
This examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical and other 
history.

The examiner should make every effort to 
determine whether any currently diagnosed heart 
disorder is attributable to the Veteran's 
military service or dates back to his service.  
Further concerning this, if, per chance, this 
examiner (like the previous June 2005 VA 
examiner) is simply unable to determine the 
etiology of the Veteran's heart disorder, 
that is, without resorting to mere speculation, 
then the examiner must provide some clear 
indication of the reason he/she is unable to 
provide more definitive comment on etiology 
(such as there are a number of possible 
etiologies, none more prevalent than the other, 
or the examiner has exhausted all bounds of 
medical knowledge on the subject matter, etc., 
or whether instead he/she needs the benefit of 
additional information or evidence or more 
procurable and assembled data, such as could be 
gained from additional research).

*The Veteran is hereby advised that failure to 
report for these additional medical 
examinations, without good cause, may have 
adverse consequences on these pending claims.

4.	Then readjudicate the claims in light of 
any additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, send 
him a SSOC and give him an opportunity to submit 
additional evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


